Citation Nr: 0721228	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  04-19 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for type II diabetes 
mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran had active service from July 1966 to August 1993.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2003 rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the veteran's 20 
percent rating for his diabetes.  But, the rating decision 
also granted service connection for other disabilities deemed 
secondary to his diabetes: diabetic retinopathy with 
cataract, left eye, with a 30 percent rating; peripheral 
neuropathy, left lower extremity, with a 10 percent rating, 
and special monthly compensation for loss of a creative organ 
secondary to his impotence, all effective July 2002, the date 
his claim was received.

The April 2003 rating decision also addressed 21 other 
claims, either for increased ratings or service connection.  
In addition to the rating for his diabetes, the veteran's 
timely notice of disagreement (NOD) also appealed these 
issues: initial rating higher than 50 percent for post-
traumatic stress disorder (PTSD); service connection for 
cervical spine disorder, sinusitis, temporomandibular joint 
(TMJ) dysfunction, chronic prostatitis, concussion-claimed 
as chronic headaches, bronchitis, and a right thumb disorder 
(gout).  The NOD also appealed the effective date assigned 
for the compensable rating assigned for his hypertension.

In a November 2003 letter to the RO, the veteran withdrew his 
appeal related to TMJ dysfunction and bronchitis.  Thus, 
those claims are no longer in an appeal status and will not 
be addressed in the decision below.  See 38 C.F.R. § 20.204 
(2006).  The veteran's November 2003 letter also withdrew his 
appeal of the initial rating of his PTSD but reinstated it by 
another NOD statement included in his December 2003 letter.  
See id. at (c).

A March 2004 rating decision reflects that the RO Decision 
Review Officer, upon issuance of the statement of the case 
(SOC)-also in March 2004, granted service connection for 
urethral stricture with chronic prostatitis with a 20 percent 
evaluation, effective October 2002, and a separate rating of 
60 percent for diabetic nephropathy with hypertension, 
effective December 2002.  On an Appeal Status Election Form 
the veteran signed and returned to the RO in April 2004, he 
indicated satisfaction with the DRO's action on his claims 
related to prostatitis, cerebrovascular with residuals, 
diabetic nephropathy, and the effective date of his 
hypertension rating.  So, those items were withdrawn from an 
appeal status, and will not be addressed below.  See 
38 C.F.R. § 20.204 (2006).  Further, in his substantive 
appeal (VA Form 9), he specifically limited his appeal to the 
initial rating of his PTSD and the rating for his diabetes.  
An August 2005 rating decision increased the PTSD rating from 
50 percent to 70 percent, effective June 2004, and a 
September 2004 RO letter informed the veteran of that 
decision.  In a December 2006 statement (VA Form 21-4138), he 
informed the RO that he was satisfied with the PTSD rating 
and withdrew his appeal of that issue.  Thus, the PTSD rating 
is no longer in an appeal status and will not be addressed in 
the decision below.  See id.  The rating of the veteran's 
diabetes is the sole issue before the Board, as he has not 
submitted an NOD related to the rating of any of the 
disabilities deemed causally related to his diabetes.  See 
38 C.F.R. §§ 20.200, 20.201 (2006).

In his December 2006 letter to the RO, the veteran also 
withdrew his request for a local hearing, which the RO had 
informed him was scheduled for December 2006.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran's diabetes mellitus manifests with the need 
for insulin and a restricted diet.  The medical evidence of 
record does not show that control of the veteran's diabetes 
mellitus requires regulation of his activities.



CONCLUSION OF LAW

The requirements for a rating in excess of 20 percent for 
type II diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, 
Diagnostic Code (DC) 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

To the extent possible, such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Id.; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006);  and Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).  Further, in Sanders 
v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the 
Federal Circuit Court of appeals held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified, the burden shifts to VA to demonstrate 
that the error was not prejudicial to the claimant.  Id., 
slip opn at 13.

In this case, an August 2002 RO letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that was relevant to the claim.  
As is readily apparent, that letter did not include notice as 
to how effective dates are assigned and the type evidence 
which impacts those determinations, as it was issued prior to 
the Court's decision in Dingess/Hartman.  But the RO 
addressed that deficiency by informing the veteran of those 
elements in a March 2006 letter.  Further, as reflected in 
the January 2007 SSOC, the RO reviewed his claim on de novo 
basis in light of all evidence added to the record.  Thus, 
all notice requirements were met.  38 U.S.C.A. § 5103(a), 
5104, 7105; see Prickett, 20 Vet. App. at 376; 
Dingess/Hartman, 19 Vet. App. at 493.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, VA outpatient treatment 
records from the facilities identified by the veteran, the 
treatment records of the private providers identified by him, 
and the records related to his claim for benefits 
administered by the Social Security Administration (SSA).

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, as reflected by his 
statement to that effect in his April 2006 reply to the March 
2006 Dingess/Hartman letter, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Analysis

Historically, a January 1994 rating decision granted service 
connection for diabetes mellitus with a 20 percent rating, 
effective August 1993.  The veteran asserts that his 
disability is sufficiently severe to meet or approximate a 40 
percent rating.  In an April 2005 letter, he asserted that 
his activities are limited by his inability to feel pain, the 
rising and falling of his blood sugar levels, lightheadedness 
when he tries to bend or exercise and that, at times, he 
cannot drive because he feels faint, sweaty, and disoriented 
secondary to his blood sugar levels.  The Board is 
constrained to reject these assertions as unsupported by the 
medical evidence.

The veteran's diabetes mellitus is rated under 38 C.F.R. § 
4.119, DC 7913.  According to this code, a 10 percent rating 
is warranted when the condition is manageable by restricted 
diet only.  A 20 percent rating is warranted when the 
condition requires insulin and restricted diet or oral 
hypoglycemic agent and restricted diet.  A 40 percent rating 
is warranted when the condition requires insulin, restricted 
diet, and regulation of activities.  A 60 percent rating is 
warranted when the condition requires insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted when the condition requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Id.

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under DC 7913.  Id., Note (1).

In light of the fact that the medical evidence of record 
reflects that the veteran is on insulin and follows a 
restricted diet to control his diabetes, the main issue 
before the Board is whether the evidence shows that his daily 
activities must also be regulated as part of the treatment to 
control his diabetes.

Initially, the Board notes that none of the medical evidence 
of record reflects that the veteran has not been hospitalized 
due to his diabetes.  The December 2002 VA fee-basis 
examination report reflects that the veteran denied any 
hospitalization for too high or too low a blood sugar, and he 
told the examiner that he saw his doctor once a quarter for 
treatment.  The June 2005 fee-basis examination report, 
however, reflects that the veteran told the examiner that he 
had been instructed to be hospitalized on many occasions but 
he refused to go.

There are only two items of evidence that support the 
veteran's assertion that his activities are regulated 
secondary to his diabetes.  A May 2003 VA form for a 
Physician's Statement For Diabetes completed at the 
Jacksonville Family Medical Center, Jacksonville, NC, 
reflects that the veteran's activities were regulated because 
of visual impairment coupled with claudication and peripheral 
neuropathy that necessitated no prolonged walking, standing, 
overhead reaching, stooping, or leg crossing.  The form also 
indicated the veteran's visual, neurological, and 
cardiovascular complications resulting from his diabetes.

An April 2005 letter from Dr. Newton, the veteran's current 
diabetic care provider, reflects that the veteran is on a 
regimented exercise program that is mandated to help control 
his diabetes.  Dr. Newton advised that the program had to be 
implemented so that the veteran could benefit from exercise 
without provoking further episodes of severe hypoglycemia 
that have been documented with unregulated exercise or other 
activities.

First, as concerns the May 2003 form from the Jacksonville 
Family Medical Center, the Board notes that the specific 
restrictions listed by the provider are directly related to 
the secondary disabilities for which the veteran is 
separately rated and compensated.  The form does not reflect 
any evidence that the restrictions listed are for the core 
diabetes condition.

Dr. Newton's letter appears closer to the mark, but the Board 
is constrained to note two apparent deficiencies-in reverse 
order.  Dr. Newton's last comment about the risk of 
hypoglycemia secondary to unregulated exercise of other 
activities appears in essence to be a generic statement, as 
opposed to specifically a part of his treatment of the 
veteran.  The very fact that he prescribed an exercise 
program appears to be evidence that the veteran's activities 
are not regulated.  The other aspect related to Dr. Newton's 
letter is that none of the medical evidence, some of it his 
own, associated with the claims file reflects any evidence 
that the veteran was told to regulate his activities.  For 
example, October 2004 instructions of Dr. Newton to the 
veteran reflect that the veteran was to check his blood 
sugars 3-4 times a day and continue to take his blood 
pressure medications.  There is no mention of restricted or 
regulated activity.

The several records related to the SSA's adjudication of the 
veteran's claim reflects no evidence that his activities were 
or are regulated.  A November 2004 examination report by Dr. 
Cohen reflects that the veteran was vague about his blood 
sugars and how he was working on his diet.  The report 
reflects no comment or finding related to regulation of 
activities. The December 2003 report of North Carolina 
Disability Determination Services reflects no comment or 
finding of regulated activities.

Dr. Thomas' October 2002 report reflects no more than the 
veteran was diagnosed with diabetes mellitus and other 
diseases, and informed the RO that the veteran's lab values 
from prior years were attached.  The claims file also 
reflects records of Dr. Thomas which date from 1999, 
including monthly followups with the veteran during 2000.  
Those records reflect that he started the veteran on insulin 
in December 2000.  Notwithstanding Dr. Thomas' notations of 
uncontrolled blood sugars in those records, none of those 
monthly visits reflect a suggestion or finding of regulated 
activities.  His records also reflect that the veteran 
sustained a cerebrovascular accident (stroke).  Dr. Thomas' 
June 2001 note reflects that the veteran told him he wanted 
to start a workout program, and that he needed "a form 
filled out with restrictions from his stroke."  Dr. Thomas 
noted the veteran was taking insulin.  The note reflects Dr. 
Thomas' examination of the veteran that day but no notation 
that the veteran could or could not engage in a workout 
program.  In any event, that particular assessment was 
related to the veteran's status of post-stroke and not his 
diabetes.

The records of East Carolina University for the period 
September 2003 to December 2003 reflect that the veteran was 
referred due to difficulty controlling his blood sugars, but 
they reflect no finding or suggestion from a care provider 
that the veteran regulate his activities.  The Board further 
notes that while one note records the veteran's report of 
having experienced hypoglycemia after an insulin injection, 
there is no notation of in-patient treatment at a hospital.  
The records reflect the veteran was an out-patient.

In sum, the preponderance of the evidence is against a 
finding that the veteran's treatment includes regulation of 
his activities.  Further, there is no evidence of 
ketoacidosis or hypoglycemic reactions that have required 
hospitalization or visits by the veteran with his diabetic 
care provider at least twice a month.  And neither do the 
veteran's VA treatment records reflect any evidence of those 
findings.  Thus, the veteran's insulin dependent type II 
diabetes mellitus more nearly approximates a 20 percent 
rating, rather than a higher one.  38 C.F.R. §§ 4.7, 4.119, 
DC 7913.  Since, for these reasons and bases, the 
preponderance of the evidence is against the claim for a 
higher rating, there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

The claim for a rating higher than 20 percent for type II 
diabetes mellitus is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


